DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Election/Restrictions
Claims 1, 8 through 9, 13 through 18 and 21 through 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19, 20, 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 19, 20, and 29 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/30/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
 Allowable Subject Matter
Claims 1, 8 through 9 and 13 through 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art does not teach:
 A memory device comprising: a first conductor and a second conductor, wherein the first conductor is a first via and the second conductor is a second via; a switching layer arranged between the first via and the second via, wherein the switching layer is configured to have a switchable resistance in response to a change in voltage between the first via and the second via, wherein the first via and the second via are arranged orthogonal to the switching layer; and a pair of magnetic layers, wherein the switching layer is arranged between the pair of magnetic layers along a first axis, such that the pair of magnetic layers provide a magnetic field through the switching layer, wherein the first via is further arranged to contact and overlap withthe switching layer and the second via is further arranged to contact and underlap with the switching layer, wherein a length of the switching laver and a length of the pair of magnetic layers extend along a second axis, the second axis being orthogonal to the first axis and wherein a length of the first conductor and second conductor extends along the first axis wherein the first conductor and the second conductor are arranged through the pair of magnetic layers to contact the switching layer.
 A method comprising: forming a switching layer; arranging the switching layer between a first conductor and a second conductor; wherein the switching layer is configured to have a switchable resistance in response to a change in voltage between the first conductor and the second conductor, wherein the first conductor is a first via arranged orthogonal to the switching layer and the second conductor is a second via arranged orthogonal to the switching layer; and arranging the switching layer between a pair of magnetic layers along a first axis such that the pair of magnetic layers provide a magnetic field through the switching layer, wherein the first via is further arranged to contact and overlap with the switching layer and the second via is further arranged to contact and underlap with the switching layer, wherein a length of the switching laver and a length of the pau of magnetic layers extend alone a second axis, the second axis being orthogonal to the first axis and where a length of the first conductor and second conductor extends along the first axis, wherein the first conductor and the second conductor are arranged through the pair of magnetic layers to contact the switching layer.
 A memory device comprising: a first conductor and a second conductor, wherein the first conductor is a first via and the second conductor is a second via; a switching layer arranged between the first via and the second via, wherein the switching layer is configured to have a switchable resistance in response to a change in voltage between the first via and the second via, wherein the first via and the second via are arranged orthogonal to the switching layer; and a pair of magnetic layers, wherein the switching layer is arranged between the pair of magnetic layers along a first axis, such that the pair of magnetic layers provide a magnetic field through the switching layer, wherein the first via is further arranged to contact and overlap withthe switching layer and the second via is further arranged to contact and underlap with the switching layer, wherein a length of the switching layer extends along the first axis, and a length of the pair of magnetic layers extends along a second axis, the second axis being orthogonal to the first axis and wherein a length of the first conductor and second conductor extends along the second axis.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817